DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 12, and 14  have been amended as per the amendment filed on 10/18/2021.
Currently Claims 1-5, 7-16, and 18-20 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 7-9, 12-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of He, US Patent Publication 2014/0293151, and in further view of Sleeman et al., US Patent Publication 2010/0044122, henceforth known as Sleeman.




Regarding Claim 1, Yeh discloses a touch panel (Abstract; a capacitive touch sensor panel), comprising: 
a substrate, comprising a first surface (Figure 3; [0026-0027]; a transparent substrate 30 comprising a top face and a bottom face); and 
a conductive layer comprising a first conductive layer and a second conductive (Figure 2 and 3; [0028-0032]; first and second electrodes 31 and 32 adopt an electrode layout as shown in Figure 2, and are spaced apart from each other), the first conductive layer is provided with a first-direction line and a second-direction line coupled to each other (Figure 3; [0028-0032]; the first electrode 31 comprises of first curved wires 311a-311d connected to each other), and the second conductive layer being provided with a third-direction line and a fourth-direction line coupled to each other (Figure 3; [0028-0032]; the second electrode 32 comprises of second curved wires 321a-321d connected to each other), 
wherein at least one of the first-direction line, the second-direction line, the third-direction and the fourth-direction line is provided with a plurality of curves (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are provided with curves),
Yeh doesn’t explicitly disclose a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein
the first conductive layer is disposed on the first surface,

wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of the curves equally spaced.
However, He, US Patent Publication 2014/0293151, teaches that conductive mesh are arrange uniformly and regularly, the mesh traces spaces are equal (Figure 16C and 16D; [0064];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh to further include the teachings of He in order to provide wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of the curves equally spaced. The motivation to combine these analogous art is because He teaches that it makes the transmittance of the touch panel uniform (He: [0064]).
However, the combination of Yeh and He doesn’t explicitly teach a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein
the first conductive layer is disposed on the first surface,

However, Sleeman et al., US Patent Publication 2010/0044122, teaches a capacitive touch sensor where the electrode layers can be arranged on opposite sides of a substrate 102, as seen in Figure 1A, or they can be alternative arranged where the layers are disposed on the same surface of a substrate 102, and separated by an isolation layer 108 (insulating layer), as seen in Figure 1C (a first conductive layer and a second conductive, formed on the first surface, wherein the first conductive layer is disposed on the first surface, the second conductive layer is disposed on a side, facing away from the first surface, of the first conductive layer, and is spaced from the first conductive layer by an insulating layer) (Figure 1A and 1C; [0095-0096];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Yeh to further include the teachings of Sleeman in order to provide a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein
the first conductive layer is disposed on the first surface, the second conductive layer is disposed on a side, facing away from the first surface, of the first conductive layer, and is spaced from the first conductive layer by an insulating layer. The motivation to combine these analogues arts is because Sleeman teaches alternative arrangements to a two-electrode construction of a capacitive touch screen (Sleeman: [0096];).



Regarding Claim 12, Yeh discloses a touch device, comprising a touch panel, wherein the touch panel comprises panel (Abstract; a capacitive touch sensor panel): 
a substrate, comprising a first surface (Figure 3; [0026-0027]; a transparent substrate 30 comprising a top face and a bottom face);  and 
a conductive layer comprising a first conductive layer and a second conductive(Figure 2 and 3; [0028-0032]; first and second electrodes 31 and 32 adopt an electrode layout as shown in Figure 2, and are spaced apart from each other), the first conductive layer being provided with a first-direction line and a second-direction line coupled to each other (Figure 3; [0028-0032]; the first electrode 31 comprises of first curved wires 311a-311d connected to each other), and the second conductive layer being provided with a third-direction line and a fourth-direction line coupled to each other (Figure 3; [0028-0032]; the second electrode 32 comprises of second curved wires 321a-321d connected to each other),  
wherein at least one of the first-direction line, the second-direction line, the third-direction and the fourth-direction line is provided with a plurality of curves (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are provided with curves).
Yeh doesn’t explicitly disclose a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein
the first conductive layer is disposed on the first surface,

wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of the curves equally spaced.
However, He, US Patent Publication 2014/0293151, teaches that conductive mesh are arrange uniformly and regularly, the mesh traces spaces are equal (Figure 16C and 16D; [0064];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh to further include the teachings of He in order to provide wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of the curves equally spaced. The motivation to combine these analogous art is because He teaches that it makes the transmittance of the touch panel uniform (He: [0064]).
However, the combination of Yeh and He doesn’t explicitly teach a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein 
the first conductive layer is disposed on the first surface,

However, Sleeman et al., US Patent Publication 2010/0044122, teaches a capacitive touch sensor where the electrode layers can be arranged on opposite sides of a substrate 102, as seen in Figure 1A, or they can be alternative arranged where the layers are disposed on the same surface of a substrate 102, and separated by an isolation layer 108 (insulating layer), as seen in Figure 1C (a first conductive layer and a second conductive, formed on the first surface, wherein the first conductive layer is disposed on the first surface, the second conductive layer is disposed on a side, facing away from the first surface, of the first conductive layer, and is spaced from the first conductive layer by an insulating layer) (Figure 1A and 1C; [0095-0096];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Yeh to further include the teachings of Sleeman in order to provide a conductive layer comprising a first conductive layer and a second conductive, formed on the first surface, wherein
the first conductive layer is disposed on the first surface, the second conductive layer is disposed on a side, facing away from the first surface, of the first conductive layer, and is spaced from the first conductive layer by an insulating layer. The motivation to combine these analogues arts is because Sleeman teaches alternative arrangements to a two-electrode construction of a capacitive touch screen (Sleeman: [0096];).



Regarding Claims 2 and 13, The combination of Yeh , He, and Sleeman teaches wherein a projection of the curve on the first surface is non-linear (Yeh: Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are depicted as non-linear).
	


Regarding Claims 4 and 15, The combination of Yeh , He, and Sleeman teaches wherein the first-direction line and the second-direction line are coupled at a first node, the third-direction line and the fourth-direction line are coupled at a second node, and a projection of the conductive layer on the first surface is formed so that the first node and second node are interlaced with each other (Yeh: Figure 3; [0028-0032]; the first curved wires 311a-311d are coupled at a first intersection point and the second curved wires 321a-321d are coupled at a second intersection point 323, where the first and second intersection points are interlaced with each other).

Regarding Claim 5 and 16, The combination of Yeh , He, and Sleeman doesn’t explicitly teach wherein there are a plurality of the first-direction lines equally spaced, a plurality of the second-direction lines equally spaced, a plurality of the third-direction lines equally spaced, and a plurality of the fourth-direction lines equally spaced.
(Figure 16C and 16D; [0064];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh , He, and Sleeman further include the teachings of He in order to provide wherein there are a plurality of the first-direction lines equally spaced, a plurality of the second-direction lines equally spaced, a plurality of the third-direction lines equally spaced, and a plurality of the fourth-direction lines equally spaced. The motivation to combine these analogous art is because He teaches that it makes the transmittance of the touch panel uniform (He: [0064]).



Regarding Claims 7 and 18, The combination of Yeh , He, and Sleeman teaches wherein a projection of the conductive layer on the first surface is formed into grid units, and each of the grid units is provided with at least one of the curves (Yeh: Figure 3; [0028-0032]; the first and second electrode 31 and 32 comprise of first and second conductive portions 310 and 320, respectively. Each portion comprises of the first and second curved wires 311a-311d and 321a-321d, respectively).

Regarding Claims 8 and 19, The combination of Yeh , He, and Sleeman teaches wherein each of grid sides of the grid unit is provided with at least one of the curves (Yeh: Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are curved sides of the conductive portions).

Regarding Claims 9 and 20, The combination of Yeh , He, and Sleeman teaches wherein the grid unit has a shape of parallelogram, each of the grid sides of the grid unit is provided with a same number of the curves, and the grid unit is formed in a centrosymmetric structure (Yeh: Figure 3; [0028-0032]; the first and second conductive portions are in the shape of a parallelogram, are provided with the same number of curves, and are formed in a centrosymmetric structure).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of He, US Patent Publication 2014/0293151, in further view of Sleeman et al., US Patent Publication 2010/0044122, henceforth known as Sleeman, and in further view of Kent et al., US Patent Publication 2018/0024665, henceforth known as Kent.

	Regarding Claims 3 and 14, The combination of Yeh , He, and Sleeman teaches wherein, the insulating layer is disposed on a surface of the first conductive layer away from the first surface, and the second conductive layer is disposed on a surface of the insulating layer away from the first conductive layer (Sleeman: Figure 1C; [0095-0096]; the isolation layer 108 (insulating layer) is disposed on a surface of the bottom electrode layer 101, away from the first surface of the substrate 102, and with the top electrode layer 101 disposed on top of the isolation layer 108, on a surface that is away from the bottom electrode layer 101).
	However, Yeh, He, and Sleeman doesn’t explicitly teach the first conductive layer is coated on the first surface.
	Kent et al., US Patent publication 2018/0024665, teaches wherein electrodes in are coated on surfaces of substrates ([0023]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh, He, and Sleeman to further include the teachings of Kent in order to provide the first conductive layer is coated on the first surface. The motivation to combine these analogous arts is because Kent teaches how to electrodes are formed on substrates (Kent: [0023];)



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of He, US Patent Publication 2014/0293151, in further view of Sleeman et al., US Patent Publication 2010/0044122, henceforth known as Sleeman and in further view of Iwami, US Patent Publication 2015/0342034.

Regarding Claim 10, The combination of Yeh, He, and Sleeman teaches wherein the grid unit has a shape of rhombus, each of the grid sides of the grid unit is provided with (Yeh: Figure 3; [0028-0032]; the first and second conductive portions are in the shape of a rhombus, and are provided with the same number of curves).
	However, The combination of Yeh, He, and Sleeman doesn’t explicitly the grid unit is formed in a non- axisymmetric structure.
	Iwami, US Patent Publication 2015/0342034, teaches that a wiring mesh pattern can be an asymmetrical (non-bilaterally symmetrical) mesh pattern to improve the moire recognition pattern ([0172];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh, He, and Sleeman to further include the teachings of Iwami in order to provide the grid unit is formed in a non-axisymmetric structure. The motivation to combine these analogous arts it to improve the moire recognition pattern (Iwami: [0172];)..


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of He, US Patent Publication 2014/0293151, in further view of Sleeman et al., US Patent Publication 2010/0044122, henceforth known as Sleeman, and in further view of Yeh et al., US Patent Publication 2016/0162071, henceforth known as Yeh ‘071.


	However, Yeh ‘071, teaches wherein the sensing electrodes of a touch panel comprises of irregular mesh unit 14 comprising of a plural curvy segments. Two curvy segments corresponding to adjacent metal liens of each mesh unit have different lengths and different curvature radii. The length of each arch segment C1 and C2 is in the range of .1 mm to 10mm, and preferably in the range between .25 mm and 1.5 mm.  (Figure 1 and 2; [0019-0022];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Yeh, He, and Sleeman to further include the teachings of Yeh ‘071 such that the each of the curved wires comprises of plural irregular arc segments. The motivation to combine these analogous arts is because Yeh’071 teaches that by having this irregular mesh unit, the possibility of generating the moire is largely reduced and the visibility is enhanced (Yeh: ‘071: [0006];), and Yeh disclose that lengths of adjacent curved wires can be different according to design requirements (Yeh: [0029];).
	However, the combination of Yeh, He, and Sleeman, and Yeh ‘071 doesn’t explicitly teach wherein a length of the curve is 1/8 to 1/2 of a length of the grid side where the curve is located.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have the length of each arc segment be 1/8 to ½ the length of the side the curve segment is on, since it has been held that where the only difference 

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-16, and 18-20 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

With respect to applicant’s arguments towards Sleeman, the examiner notes that the arrangement of applicant’s invention is nearly identical to that of Sleeman in Figure 1C.


    PNG
    media_image1.png
    515
    1015
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699